 


109 HR 1250 IH: Arizona Trail Feasibility Study Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1250 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Kolbe (for himself, Mr. Renzi, Mr. Grijalva, Mr. Pastor, Mr. Hayworth, Mr. Franks of Arizona, Mr. Shadegg, and Mr. Flake) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to direct the Secretary of the Interior and the Secretary of Agriculture to jointly conduct a study on the feasibility of designating the Arizona Trail as a national scenic trail or a national historic trail. 
 
 
1.Short titleThis Act may be cited as the Arizona Trail Feasibility Study Act. 
2.Arizona Trail feasibility studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended— 
(1)by redesignating paragraph (42), relating to the Long Walk Trail, as paragraph (41); 
(2)by redesignating paragraph (41), relating to the Metacomet-Monadnock-Mattabesett Trail, as paragraph (42); and 
(3)by adding at the end the following new paragraph: 
 
(43)Arizona Trail 
(A)In generalThe Arizona Trail, extending approximately 790 miles through Arizona from the border between Arizona and Utah to the international border with Mexico, as generally depicted on the map entitled Arizona Trail-DRAFT and dated March, 22, 2004, and that consists of a corridor of open space that— 
(i)includes 7 ecological zones; 
(ii)features deserts, canyons, mountains, lakes, and rivers; and 
(iii)connects 6 wilderness areas, 4 national forests, 2 national parks, and 30 outdoor recreational areas. 
(B)RequirementThe Secretary of the Interior and the Secretary of Agriculture shall jointly conduct the study under subparagraph (A). 
(C)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(D)Authorization of appropriationsThere is authorized to be appropriated to carry out the study under subparagraph (A) $200,000 for the period of fiscal years 2006 through 2008, of which— 
(i)$100,000 shall be made available to the Secretary of Agriculture; and 
(ii)$100,000 shall be made available to the Secretary of the Interior.. 
 
